Title: To Benjamin Franklin from Giambattista Toderini, 15 August 1772
From: Toderini, Giambattista
To: Franklin, Benjamin


Monsieur,
Forli, 15 Aoust. 1772.
En vous soumettant mon petit ouvrage, qui a pour titre Filosofia Frankliniana sopra le Punte preservatrici del fulmine, &c. c’est le mettre entre les mains d’un Philosophe connu dans le Public pour un des plus illustres, dont les heureuses inventions ont fait faire un si grand Progrès à la Physique. Votre grand esprit, propre de la Nation Angloise, et vos belles lumieres, se sont fait un objet d’attention de defendre de la foudre les batimens, les edifices. Profitant de vos idées, je me suis appliqué a étendre ces preservatifs aux vaisseaux, aux magazins ou reservoirs de poudre. S’il s’y trouve quelque chose digne d’approbation, cette approbation vous appartient. Je propose tout comme le tenant de vous, et comme tel je le reconnois. Quant à moi, je ne souhaite rien tant que de connoitre votre jugement sur ce petit ouvrage. Je profiterai de vos lumiéres. Ce me sera un grand plaisir, Monsieur, si vous auriez bien le temps et la complaisance de me faire savoir, si en Amerique, ou dans votre pays, on a jamais mis en pratique, dans les vaisseaux, des preservatifs contre la foudre, ou si vous, Mr. Watson, ou autres, ont inventés tels preservatifs. Excusez de grace ma curiosité; et si vous avez la bonté de me faire ce plaisir, vous pourrez, Monsieur, remettre la reponse aux mains de Mr. Berlendis, Resident de Venise à Londres. Je suis avec un profond respect, Monsieur, Votre très humble et très obéissant Serviteur
Jean Baptiste Toderini,De la Compagnie de Jesus.
